PER CURIAM.
We affirm as to all matters except as to the amount of damages awarded to Mrs. Carol Cobb. Under the pleadings, proofs, and instructions, she was entitled to receive only $7,650.00 for the unpaid hospital and medical expenses incurred by her son prior to the time he reached eighteen years of age.
We reverse the award of damages to Mrs. Cobb and remand with instructions to reduce the award to Mrs. Cobb to the sum of $7,650.00 and to enter judgment accordingly.
AFFIRMED IN PART; REVERSED IN PART, AND REMANDED FOR FURTHER PROCEEDINGS IN ACCORDANCE HEREWITH.
WALDEN and STONE, JJ., and WESSEL, JOHN D., Associate Judge, concur.